Citation Nr: 0932440	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for a bilateral foot 
condition.

5.  Entitlement to service connection for tuberculosis.  

6.  Entitlement to service connection for substance and 
alcohol abuse.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  

The issues of service connection for bilateral knee, 
bilateral leg, bilateral ankle, and bilateral foot conditions 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records document a positive in-service 
tuberculin PPD (purified protein derivative) test; however, 
the medical evidence of record does not show a confirmed 
diagnosis of active tuberculosis during service, within three 
years following discharge, or at any time since service.  

2.  The claim for direct service connection for substance and 
alcohol abuse was filed in August 2005 and is precluded by 
law.



CONCLUSIONS OF LAW

1.  Service connection for tuberculosis is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.371, 3.374 (2008).  

2.  Service connection for substance and alcohol abuse is not 
warranted.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In August 2005, prior to the initial rating decision, the RO 
sent the Veteran a letter informing him of the evidence 
needed to substantiate his claims of service connection for 
tuberculosis and substance and alcohol abuse.  He was advised 
of the information and evidence that VA would obtain and of 
the information and evidence he was expected to provide.  He 
was asked to submit any evidence in his possession that 
pertained to his claims.  

The September 2006 SOC subsequently provided information 
regarding the assignment of disability ratings and effective 
dates.  The Board acknowledges that the claims were not 
readjudicated following this notice.  However, as these 
claims for service connection are denied herein, the Board 
finds that the Veteran was not prejudiced by this and it did 
not affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd 
Shinseki v. Sanders, 566 U.S. ___ (2009).  Review of the 
record clearly shows that the Veteran has been advised of the 
information necessary to substantiate his claims for service 
connection and has had an opportunity to meaningfully 
participate in the adjudicative claims process, to include 
providing testimony at a travel board hearing.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and VA medical center (VAMC) records.  At the April 
2009 hearing, the Veteran referred to private medical 
treatment.  However, he has not provided authorizations for 
release of any private medical records.  

The Board acknowledges that the Veteran was not provided VA 
examinations for his claimed tuberculosis and substance and 
alcohol abuse.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, although the Veteran reported he coughs and 
sometimes has shortness of breath, the record does not 
contain competent evidence showing a former or current 
diagnosis of active tuberculosis and the requirements for an 
examination are not met.  The Board is cognizant that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability or 
death for the purpose of satisfying the criteria of McLendon.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, the Board 
finds that a lay person is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
diagnosing tuberculosis or linking such disability to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between the Veteran's recurrent symptoms and his 
military service.

Regarding the claim for substance and alcohol abuse, as 
discussed below, service connection for such as a primary 
disability is precluded by law.  Where the interpretation of 
the law is dispositive of the appeal, neither the duty to 
notify nor the duty to assist provisions of the VCAA applies.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Although secondary service connection may be established, the 
Veteran is not currently service-connected for any 
disabilities and the record does not contain competent 
evidence suggesting a relationship between any substance and 
alcohol abuse and the claimed physical disabilities.  Thus, 
further development is not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including active tuberculosis, if manifest to a 
compensable degree within three years after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a) (2008).  A diagnosis of pulmonary 
tuberculosis will be acceptable only when provided in: (1) 
service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, x-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tuberculosis

At the April 2009 hearing, the Veteran reported that he was 
exposed to tuberculosis in service and that he received 
treatment.  He reported that he has taken various chest x-
rays because he worked in the food service industry.  He 
indicated that he came up positive on the PPD test, but has 
never been found to have the active process in his lungs.  

Service treatment records show that the Veteran had a 
positive PPD test.  Health record dated in November 1988 
noted that chest x-ray was normal.  There were no signs or 
symptoms of active pulmonary tuberculosis and the Veteran was 
prescribed INH (Isoniazid) therapy, which was completed in 
May 1989.  Subsequent service records do not show evidence of 
active tuberculosis.  

On review, the Veteran appears to base his claim for service 
connection on the fact that he had a positive PPD test during 
service.  The Board observes that a positive PPD test is 
merely a laboratory finding, and does not show that the 
Veteran has ever experienced an active disease process.  
Thus, this finding alone is not considered a disability for 
which service connection may be established.  The record does 
not show a diagnosis of active tuberculosis during service, 
within three years following discharge, or at any time since 
service.  Without a diagnosed disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The preponderance of the evidence is against the Veteran's 
claim for service connection for tuberculosis and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).

Alcohol and substance abuse

In August 2005, the Veteran filed a claim for service 
connection for substance and alcohol abuse.  At the hearing, 
the Veteran testified that he started drinking heavily during 
service and got treatment; however, he felt that he left the 
program too early and relapsed.  He stopped drinking last 
November.  

Service records include a July 1992 consultation sheet 
showing a provisional diagnosis of alcohol dependence.  The 
Veteran subsequently underwent level III treatment at the 
Naval Hospital in San Diego.  

Applicable regulations provide that compensation shall not be 
paid if the claimed disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 
(2008).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 
(1998).

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the Federal Circuit has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran is not currently service-connected for any 
disabilities nor does he contend that his substance and 
alcohol abuse was caused by or is a symptom of any of his 
claimed disabilities.  Thus, there is no basis for secondary 
service connection.


ORDER

Service connection for tuberculosis is denied.

Service connection for substance and alcohol abuse is denied.  


REMAND

The Veteran contends that service connection is warranted for 
bilateral knee, bilateral leg, bilateral ankle, and bilateral 
foot conditions.  

At the April 2009 hearing, the Veteran reported that he did 
not have any problems with his joints prior to being in the 
Navy.  He indicated that working and standing on steel decks 
caused him to develop a dull feeling in his knees.  It was 
the same in both knees and continues to bother him.  He also 
reported problems in boot camp and that it has bothered him 
since he got out.  He elevates his legs and uses ointment.  
He reported cramps in the left leg that started during 
service.  He did not report a right leg problem distinct from 
the knee and ankle.  Regarding his ankles, he reported that 
he fell down the stairs during service and his left ankle 
swelled up.  He also reported that he injured his right ankle 
when it got stuck in a hole and he twisted it.  He 
experiences swelling with walking and standing.  Regarding 
his feet, he reported problems from wearing combat boots and 
standing on steel decks.  He also reported calluses on both 
feet during the service and that he still gets them and has 
to soak his feet.  

Service records show that the Veteran was treated for 
complaints of left knee pain on multiple occasions during 
service and diagnoses included femoral patella dysfunction, 
vague knee pain, mild tendinitis, hyperextendable knee 
joints, chondromalacia, patellofemoral syndrome, and non-
specific left knee pain.  The Veteran was also seen for right 
knee complaints in December 1989 with a diagnosis of knee 
strain stress related.  The Veteran attended physical therapy 
and also knee school.

In June 1986, the Veteran was seen with complaints of his 
legs aching for three days.  On report of medical history 
completed in August 1986, the Veteran reported having cramps 
in his legs.  

The Veteran was seen in June 1990 for right ankle pain after 
he fell down a ladder.  Assessment was first degree right 
ankle sprain.  In October 1993, the Veteran was seen again 
with right ankle pain.  Assessment was grade II fibula-talar 
ligamentous sprain.  Complaints of left ankle pain were also 
noted on various occasions.  Report of medical history dated 
in May 1992 noted that chronic left ankle pain was improving 
with physical therapy.  On report of medical history 
completed at separation in February 1994, the Veteran 
reported a sprained left ankle with improved symptoms but 
occasional flares.  

Service records dated in July 1986 note a diagnosis of 
bilateral pes planus.  Arch supports were prescribed.  
Calluses were noted on the left foot in September and 
December 1989.  

Evidence of record shows various complaints during service 
related to the Veteran's knees, legs, ankles, and feet and 
the Veteran essentially asserts continued symptoms.  Although 
the record does not show currently diagnosed disabilities 
related to the claimed joints, the Veteran is competent to 
report current symptoms of pain, etc.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  

Considering the evidence of record as well as the Veteran's 
testimony and contentions, the Board finds that the 
requirements for VA examinations are met.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
examination(s) for his bilateral knees, 
legs, ankles, and feet.  Necessary 
diagnostic tests, if any, should be 
completed.  The claims folder should be 
available for review and the examiner 
should indicate whether or not it has 
been reviewed.  

Following review of the file and 
physical examination, the examiner is 
requested to identify any currently 
diagnosed disabilities of the bilateral 
knees, legs, ankles, and feet.  For 
each disability diagnosed, the examiner 
should render an opinion regarding 
whether such disability is at least as 
likely as not related to the Veteran's 
active military service or events 
therein.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for bilateral knee 
condition, bilateral leg condition, 
bilateral ankle condition, and bilateral 
foot condition.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


